Reasons for Allowance

Claims 1, 3-8 and 12-22 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of the remote server “based on the checkout process not having been completed, further on the mobile computing device not having left the geofensed area, further on the first amount of time not being greater than the threshold period of time, and further on the distance between the mobile computing device and the physical shopping cart exceeding a threshold proximity, update the cart-to-device association database to indicate that the association is broken between the mobile computing device and the physical shopping cart”.  

The closest prior art reference Chomley et al. (US 20190057435), discloses the remote server establishing an association with the cart and mobile device in a database.  While and Chomley recognizes when a checkout complete and the exiting of a geofence, he fails to teach the disassociation of the cart and device according to the recited features of cart abandonment prior to checkout and exiting. The identified body of art exemplified in patent literature publications US 2016/0259329, US 20090140850, US 2017/0228811 and US 20080243626, disclose techniques for identification of abandoned carts and/or unpurchased products, but fail to suggest the subsequent step .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687